Citation Nr: 0216793	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  02-07 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for hepatitis C.

(The issue of entitlement to compensation under 38 U.S.C.A. § 
1151 for restrictive lung disease will be the subject of a 
subsequent Board decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from August 1974 to August 
1977.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Manchester, New Hampshire Regional 
Office (RO).

In writing in February 2002, a request for a hearing at the 
RO before a local hearing officer was withdrawn and in 
writing in November 2002, a request for a hearing before a 
Member of the Board was withdrawn.

It is noted that the issue of entitlement to service 
connection for depression has been previously denied; 
however, the Board is required to make an independent 
determination as to whether the evidence is new and material.  
This matter is further addressed below. 

The Board is undertaking additional development on the issue 
of entitlement to compensation under 38 U.S.C.A. § 1151 for 
restrictive lung disease.  This development is pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
this issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal as to the issues of entitlement to 
service connection for depression and hepatitis C has been 
obtained by the RO.

2.  By rating decision dated in July 1998, the RO denied 
service connection for depression.  The notice letter 
regarding that decision was sent in that same month.  There 
was no timely appeal perfected.

3.  Evidence associated with the claims file since the July 
1998 rating decision has not been considered previously and 
is so significant that it must be considered in order to 
fairly decide whether the veteran is entitled to service 
connection for a depression.

4.  A depressive disorder was first shown many years 
following separation from service.  It is not at least as 
likely as not that depression is related to the veteran's 
service nor is it shown to be related to any in-service 
occurrence or event.  Depression was not demonstrated within 
1 year of separation from active service.

5.  Hepatitis C was first shown many years following 
separation from service.  It is not at least as likely as not 
that hepatitis C is related to the veteran's service nor is 
it shown to be related to any in-service occurrence or event.


CONCLUSIONS OF LAW

1.  The July 1998 decision of the regional office that denied 
service connection for a depression is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302(a), 20.1103 
(2002).

2.  Evidence received since the July 1998 RO decision is new 
and material, and, thus, the claim for service connection for 
depression is reopened.  38 U.S.C.A. §§ 5103A, 5108 (West 
1991 and Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a) (c), 
3.159, 3.326 (2001-2002).

3.  Depression was not incurred in or aggravated by service, 
nor may depression be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103A (West 1991 and Supp. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.303, 3.307, 3.309, 3.326 (2001-2002).

4.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103A (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a), 3.326 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the claim for entitlement to service connection for 
depression and hepatitis C.  Thus, no further assistance to 
the veteran is required to comply with the duty to assist him 
as to these issues.  See 38 U.S.C.A. § 5103A (West Supp. 
2002).  In this regard there has been notice as to 
information needed, treatment records have been obtained, and 
there have been rating decisions and a statement of the case 
sent to the veteran.  There is no indication that there is 
additional information on file that would lead to a different 
outcome in these claims.  All pertinent notice has been 
provided in the documents sent to the veteran.  See also 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2001-2002).  
These regulations provide no additional duties, are not more 
favorable to the veteran than the statute, and are satisfied 
as all appropriate notice and development has otherwise been 
accomplished as discussed elsewhere.  

A letter addressing the VCAA was sent to the veteran in May 
2001.  The veteran and his representative through the May 
2001 letter, additional letters and the statement of the 
case, have been notified as to evidence and information 
necessary to substantiate the claims.  The discussions in the 
rating decision, the statement of the case (SOC), and the 
letters sent to the veteran, in particular the May 2001 
letter, informed him of what evidence he must obtain and 
which evidence VA would seek to obtain, as required by 
section 5103(a), as amended by the VCAA, and by § 3.159(b), 
as amended by 66 Fed. Reg. at 45,630.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Further, it appears that 
all pertinent evidence has been obtained.  Therefore, there 
is no evidence that there are additional records that should 
or could be obtained, nor is there evidence that other 
development is necessary.  Thus, no further assistance to the 
veteran is required to comply with the duty to assist him.  
See 38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2001-2002).

1.  Entitlement to service connection for depression.

The veteran filed an initial claim for service connection for 
depression in February 1998.  The RO determined in May 1998 
that there were no service medical records and the RO 
determined in July 1998 that additional search would be 
futile.  The claim was denied by rating action of July 1998, 
with notice to the veteran in that same month.  The veteran 
filed a request to reopen his claim for service connection 
for depression in December 2000.  Thereafter, received in 
August 2001, were service medical records for the veteran.

While in the current appeal the RO adjudicated the claim on a 
de novo basis, the Board is required to make an independent 
determination as to whether the evidence is new and material.  
It is noted that the laws and regulations regarding new and 
material evidence have not been provided to the veteran.  
However, the RO adjudicated the claim on a de novo basis, 
apparently concluding that there was new and material 
evidence to reopen; the Board agrees, as further discussed 
below, and as such finds the veteran is not prejudiced by any 
failure to be provided the new and material regulations.

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.1103 (2002).  

Section 5108 of Title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

Current caselaw provides for the following analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a).  Second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The additional evidence submitted since the July 1998 rating 
action is service medical records which are sufficient to 
reopen the veteran's claim for service connection for a 
depression.  The evidence is new in that it has not been 
considered previously and it is not cumulative of evidence 
already of record.  It is also material as it bears directly 
and substantially upon the matter under consideration and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Hence, the claim for service 
connection for depression is reopened by new and material 
evidence.

The Board notes that the reopening of the veteran's claim 
raises a due process issue which was addressed by the Court 
in Bernard v. Brown, 4 Vet. App. 384 (1993).  Pursuant to 
Bernard, the Board must consider whether addressing the 
veteran's claim on a de novo basis would cause prejudice to 
the veteran if it was not so considered by the RO.  In this 
case, the RO adjudicated the veteran's claim on a de novo 
basis, therefore, there is no prejudice to the veteran in 
adjudicating his claim.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.303(a) (2002). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a war period or 
after December 31, 1946 and a psychosis becomes manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991 and Supp. 2002); 38 
C.F.R. §§ 3.307, 3.309 (2002).

The evidence in this case shows that, in service, no history 
of depression or nervous trouble of any sort was reported on 
entrance examination in May 1974.  On examination, the 
veteran's psyche was clinically evaluated as normal.  At the 
end of October 1976, the veteran was referred for a 
psychiatric consultation for a psychiatric evaluation prior 
to trial by court martial.  The veteran was seen at the 
mental health clinic twice in November 1976.  In June 1977, 
an "M/C" note as part of a physical examination shows 
"none, no suicidal tendencies".  On discharge examination 
in July 1977, the veteran's psyche was clinically evaluated 
as normal.  An undated examination shows no history of 
depression or nervous trouble of any sort was reported and on 
examination, the veteran's psyche was clinically evaluated as 
normal.

In February 1998, the veteran filed a claim for service 
connection for depression.  He reported treatment beginning 
in February 1998. 

VA treatment records beginning in February 1998 show the 
veteran was seen for treatment for alcohol abuse, dysthymic 
disorder, and depressive disorder.  On some treatment 
records, recent stressors were described as well as rule out 
depression associated with alcohol withdrawal.  In February 
1998, the veteran reported a 15 year history of depression. 

In July 1998, the veteran reported being treated for anxiety 
in the service and that he was always tense and fearful with 
no suicidal or homicidal ideations.

Subsequent treatment records show treatment for depressive 
disorder.

In this case, the veteran is claiming that his current 
depressive disorder was incurred in service.  The competent 
evidence does not support his contention.  There is no 
showing of a psychiatric disability in service, and there is 
no showing of such disability until 1998.  Some current 
treatment records associate the current depressive disorder 
with other disabilities, and there is no opinion connecting 
the depressive disorder to service.  While in July 1998, the 
veteran reported being treated for anxiety in service, this 
does not constitute competent medical evidence of a nexus.  
See LeShore v. Brown, 8 Vet. App. 406 (1995) (mere 
transcription of the veteran's lay history by a physician 
does not constitute competent medical evidence).  In fact, 
while service medical records do show some evaluation, there 
is no evidence of treatment or other findings of chronic 
acquired pathology during the veteran's period of service.  
As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for depression.

The Board has considered the veteran's statements that he has 
had depression since service.  Although the veteran's 
statements are probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  In the absence of competent, 
credible evidence of continuity of relevant symptomatology, 
service connection is not warranted for depression.  

2.  Entitlement to service connection for hepatitis C.

As noted above, service connection means that the facts, 
shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if preexisting such 
service, was aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303(a) (2002). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

On service entrance examination in May 1974, no history of 
hepatitis was noted and the veteran's abdomen and viscera 
were clinically evaluated as normal.  Late in August 1976, 
the veteran was seen for complaints of drowsiness for two 
days.  The veteran was taking tetracycline for acne.  The 
impression was rule out hepatitis and rule out mononucleosis.  
On examination the next day the veteran additionally reported 
a lack of coordination and he felt unbalanced.  His duties 
involved driving cargo trucks.  It was noted that the veteran 
failed to come for evaluation the previous day.  On 
examination, no disease was found and the veteran was sent to 
duty.  The following day later the veteran was seen for 
mononucleosis check, the symptoms were improved.  The 
mononucleosis test was negative.  In early September 1976, 
the veteran was seen for medication for a mild chest cold 
that he had for two days and he needed results of a blood 
test for hepatitis.  No diagnosis or treatment related to 
hepatitis was noted.  On a dental health questionnaire in 
November 1976, no history of hepatitis or liver trouble was 
reported.  On discharge examination in July 1977, the 
veteran's abdomen and viscera were clinically evaluated as 
normal.  On an undated examination, no history of hepatitis 
was noted and the veteran's abdomen and viscera were 
clinically evaluated as normal.

In February 1998, the veteran was admitted for alcohol 
detoxification.  He reported using alcohol and cocaine from 
1995 to January 1997 and last used cocaine in January 1997.

In March 1998 and November 1998, the veteran tested positive 
for hepatitis C antibodies.  On VA examination in November 
1998, the veteran was asymptomatic.

A January 1999 notation included that he veteran had a 
history of polysubstance dependence, including alcohol and 
cocaine.  He reported last using cocaine (smoking) in 1995.  
Other drug experimentation was approximately 20 years 
previously.  

An additional treatment record from January 1999 shows the 
veteran was seen for chronic hepatitis C infection.  It was 
reported that the veteran was first told of hepatitis C with 
abnormal liver function test in November 1998 and there was a 
question of positive hepatitis C antibody testing in June 
1998.  There was no past history of symptomatic jaundice or 
flu like illness and no other history of viral hepatitis.  
There was no previous history of intravenous drug abuse or 
blood transfusion.  There was a past history of unprotected 
intercourse but not recently.  There was no previous 
antiviral or interferon based therapy.  The impression was 
question chronic hepatitis C.

A treatment record in October 2000 and subsequent treatment 
records show treatment for chronic hepatitis C.

In this case, the veteran is claiming that his current 
chronic hepatitis C was incurred in service.  The competent 
evidence does not support his contention.  There is no 
showing of a diagnosis of hepatitis of any type in service.  
While the veteran was tested for hepatitis following 
complaints of drowsiness, there is no showing that a 
diagnosis of hepatitis was made or that pertinent findings 
were recorded.  Positive tests for hepatitis C were first 
shown in March 1998, many years after service.  There is no 
showing of the commonly known risk factors for hepatitis C in 
service, including receipt of blood or blood products before 
1992; intravenous drug use; occupational exposure to 
contaminated blood or fluids via employment in patient care 
or clinical laboratory work; high risk sexual practices; 
intranasal cocaine; hemodialysis; organ transplants; body 
piercing or tattooing.  As such, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for hepatitis C.

The Board has considered the veteran's statements that he was 
shaved with a razor used to shave other soldiers who had been 
in Vietnam while in service, however there is no showing in 
the service medical records of treatment for any injury 
sustained while being shaved.  As such, while the veteran's 
statements are probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  There is no competent 
evidence of complaints or treatment related to hepatitis C 
until 1998.  There is no competent evidence demonstrating 
that this disability was incurred in service.


ORDER

Entitlement to service connection for depression is denied.

Entitlement to service connection for hepatitis C is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

